DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-3, 6-8, 13-14, 17-18 and 21-23 are pending.
Claims 1, 13 and 17 were amended or newly added in the Applicant’s filing on 12/15/2020.
Claim 20 was cancelled in the Applicant’s filing on 12/15/2020.
This office action is being issued in response to the Applicant's filing on 12/15/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-8, 13-14, 17-18 and 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to a method of producing and displaying a price assessment of a product being traded on a market, the method comprising: establishing an opening price for the product; setting the price assessment to the opening price, wherein the opening price comprises a value benchmark of market at a moment the method is commenced; receiving data related to the threshold volume or frequency of financial activity for the product; commencing an assessment period by determining that the threshold volume or frequency of financial activity has been reached for the product, the assessment period having a length; receiving pricing input during the assessment period  indicative of financial activity, relating to the market, wherein the receiving pricing input comprises: receiving bids, offers and counteroffers for the product via purchase controls; and retrieving data of transactions, sales and trades related to the product occurring in the market; recording the received pricing input throughout the assessment period and displaying a representation of the recorded pricing input; updating the price assessment based on the pricing input; receiving a user request to query the received pricing input of the assessment period; establishing a critical period within the assessment period, the critical period comprising a length of time prior to an end of the assessment period; determining a qualifying event has occurred within the critical 
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to perform a price assessment (i.e. financial analysis), which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a computer processor, a GUI and a network-attached storage medium (see Claim 1).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-3, 6-8, 18 and 21-23 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 13 and 17. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea 
Appropriate correction is requested.

Claim Interpretation
Claim 1 recites a method comprising:
commencing an assessment period by determining, using the computer processors, that the threshold volume or frequency of financial activity has been reached for the product, the assessment period having a length.

Under the broadest reasonable interpretation, the threshold volume or frequency of financial activity has not been reached and, as such, the assessment period does not commence. Therefore, the claim limitations based upon the condition that a determination is made that the threshold volume or frequency of financial activity has not been reached are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that the claim limitations based upon the condition are not triggered or performed.
Claims 13 and 17 have similar issues due to similar language.
Claim 1 recites a method comprising:
receiving, via the GUI, a user request to replay and query the received pricing input of the assessment period, wherein the user request includes an instruction to replay the received input in real time or at a variable speed.

	Examiner notes that the user request is non-functional descriptive material and are not functionally involved in the steps recited (i.e. no received input is replayed).  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
	Claim 17 has similar issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 13-14, 17-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conwell (US PG 2007/0239594) in view of Evelyn (US PG Pub. 2007/0083457) and Mayle (US PG Pub. 2007/0083452). 
Regarding Claim 1, Conwell recites a method of producing and displaying a price assessment of a product being traded on a market (auction), the method comprising:
establishing an opening price (initial price) for the product using one or more computer processors. (see para. 22);
setting the price assessment to the opening price (initial price) using the one or more computer processors, wherein the opening price comprises a value benchmark of market at a moment the method is commenced. (see para. 22);
receiving, via the one or more processors, data related to the threshold volume or frequency of financial activity for the product (e.g. number or timing of bids received prior to the nominal end of the auction). (see para. 29);
commencing an assessment period (2nd phase) by determining, using the computer processors, that the threshold volume (number of bids) or frequency of financial activity (timing of bids) has been reached for the product, the assessment period having a length (fixed period). (see para. 22-23 and 29);
receiving pricing input during the assessment period (2nd
receiving bids, offers and counteroffers for the product via purchase controls. (see para. 15 and 22); and
retrieving data related to the product occurring in the market (Dow Jones) via at least one application programming interface of the network-attached storage medium exposed to at least one external program. (see fig. 26).
electronically recording (in memory), using the one or more processors, the received pricing input throughout the assessment period (2nd phase). (see para. 15 and 22);
updating, using the one or more computer processors, the price assessment based on the pricing input (higher bid). (see para. 21); 
establishing, using the one or more computer processors, a critical period within the assessment period, the critical period comprising a length of time prior to an end of the assessment period (last minute of auction). (see para. 29);
determining, using the one or more computer processors, a qualifying event has occurred within the critical period, wherein the qualifying event comprises a change in the assessment price (winning bid is above the pre-auction estimate of the winning bid). (see para. 28-29); 
extending, using the one or more computer processor, the length of the assessment period (2nd phase) by at least one extension period (3rd phase) after determining that the qualifying event has occurred, wherein the one or more processors do not extend the length of the assessment period if the qualifying event has not occurred. (see para. 24 and 28-29); 
tracking time information related to the assessment period. (see para. 23);
closing, using the one or more computer processors, the assessment period upon expiration of the extended length (3rd phase) of the assessment period. (see para. 24); and 
finalizing the price assessment (winning bid) using the one or more computer processors. (see para. 17).
Conwell does not teach a method performed on a system comprising a graphical user interface (GUI) and a network-attached storage medium; wherein the interactive purchase controls are displayed on the GUI; wherein the retrieved data related to the product is data of transactions, sales and trades related to the product; wherein the electronically recorded pricing input is displayed on the GUI; displaying the price assessment throughout the length of the assessment period on the GUI; receiving, via the GUI, a user request to replay and query the received pricing input of the assessment period, wherein the user request includes an instruction to replay the received input in real time or at a variable speed; or wherein the time information is displayed on the GUI; wherein the time information comprises an amount of time remaining before the assessment period end (i.e. a count-down).  
Evelyn discloses a method of producing and displaying a price assessment of a product being traded on a market on a graphical user interface (GUI), the method comprising:
establishing an opening price (initial bid) for the product using one or more computer processor communicatively coupled with a GUI (standard browser) and a network-attached storage medium (database/server). (see fig. 6; para. 96 and 122);
displaying the price assessment (bid) throughout the length of the assessment period on a GUI. (see fig. 12; para. 173); 
receiving, via the GUI, a user request to replay and query the received pricing input of the assessment period, wherein the user request includes an instruction to replay the received input in real time or at a variable speed. (see fig. 12; para. 168-169); or 
displaying, on the GUI, time information (time remaining) related to the assessment period, the time information comprising an amount of time remaining before the assessment period end. (see fig. 12; para. 173).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Conwell by incorporating a GUI, as disclosed by Evelyn, thereby utilizing a standard and conventional means through which to communicate with the user.
Mayle discloses a method of producing and displaying a price assessment of product being traded on a market, the method comprising:
receiving pricing input during the assessment period indicative of financial activity relating to the market, wherein receiving input during the pricing input comprises:
retrieving data of transactions, sales and trades (past trades) related to the product occurring in the market via at least one application programming interface of the network-attached storage medium (database) exposed to at least one external program (other exchanges). (see para. 29, 65 and 85).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Conwell and Evelyn by incorporating additional sources of price input, as disclosed by 
Regarding Claim 2, Conwell does not explicitly teach a method wherein the length of the assessment period is extended more than once.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Conwell, Evelyn and Mayle by duplicating claim elements contained in Conwell (e.g. the first extension) to create additional claim elements (e.g. a second extension) wherein each additional claim element would serve the same function as the original claim element. In the combination each element, original element and additional element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the combination were predictable. see MPEP §2144.04 (VI)(B).
Regarding Claim 3, Conwell does not explicitly teach a method wherein the qualifying event of a first extension is different from the qualifying event of a second extension, although Conwell discloses a method wherein there are a number of qualifying events that may be utilized for an extension. (see para. 28-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Conwell, Evelyn and Mayle to utilized have substituted one qualifying event, disclosed by Conwell, for another qualifying event, as disclosed by Conwell, as simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding Claim 6, Conwell discloses a method wherein the opening price is based on a final assessment price of a previous session or a price received from a source other than a previous session. (see para. 22).
Regarding Claim 7, Conwell discloses a method wherein the price assessment is updated after determining that the pricing input is a qualifying pricing input (above a minimum reserve price). (see para. 34).
Regarding Claim 8, Conwell discloses a method wherein the qualifying input is within a range of values comprising a minimum value (minimum reserve price). (see para. 34).
Conwell does not teach a method wherein the range comprises a maximum value.
Evelyn discloses a method wherein the qualifying input is within a range of values comprising a minimum value and maximum value (minimum and maximum differential). (see para. 79).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Conwell, Evelyn and Mayle to incorporate a minimum and maximum value In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
Regarding Claims 13 and 17, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Claim 17 does recite an additional claim element not recited in Claims 1 or 13. Claim 17 also recites a method comprising:
replaying the log of price assessment activity in real time or a variable speed on the publicly accessible user interface.
Conwell does not teach a method comprising: replaying the log of price assessment activity in real time or a variable speed on the publicly accessible user interface.
Mayle discloses a method comprising replaying the log of price assessment activity in real time or a variable speed (delayed) on the publicly accessible user interface. (see fig. 14; para. 85).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Conwell, Evelyn and Mayle by incorporating a replay of the activity log, as disclosed by Mayle, thereby providing data to the user for further analysis.
Regarding Claims 18 and 21-23, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered.  Some arguments have been rendered moot based upon new references utilized in the current rejection. However, some arguments remain relevant, as they apply to a reference and/or rejection still utilized in the current rejection. Such arguments have been fully considered but are not persuasive and are addressed below.

§101 Rejection
Applicant cites to several claim limitations and elements arguing that such recitations “do not embody an abstract idea.” see Arguments, pp. 10-11.
Examiner disagrees in part.

The recited computer elements, such as utilizing a GUI and a network-attached storage medium ,are additional elements beyond the judicial exception and, as such, such additional elements are to be analyzed under Step 2A Prong Two of the §101 Guidelines.
Unfortunately, the additional elements (i.e. the computer elements) merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea which is indicative that the abstract idea is not integrated into a practical application of the abstract idea.
Applicant argues that the claimed invention is a computer-rooted method of establishing benchmark prices that combats, among other things, time distortions caused by “[algorithmic trading engines [] programmed to submit last minute bids and offers to electronic platforms specifically to influence an assessment.” See Specification, [0006], To stifle the activity of the referenced algorithmic trading engines, which are becoming more problematic as reliance on electronic assessment methods by Price Reporting Agencies increases (See id.), the method of claim 1 provides a practical application rooted in computer technology featuring a uniquely configured GUI.” see Arguments, p. 11.
The Examiner respectfully disagrees.
	In DDR Holdings, LLC v. Hotels.com, the U.S. Court of Appeals stated:
As an initial matter, it is true that the claims here are similar to the claims in the cases discussed above in the sense that the claims involve both a computer and the Internet. But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. see DDR Holdings, LLC v. Hotels.com, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).

In the instant case, the problem that the claimed invention is designed to overcome, time distortions, is not a problem specifically arising from the realm of computers. This problem may be intensifying due to computerized trading but that does mean that time distortions in pricing data is an inherent computer-based problem. This problem is a standard business problem that exists outside the realm of computers and existed before the age of computers. 


§103 Rejection
Applicant argues that the previously asserted prior art (Conwell) fails to teach or suggest the claimed invention.
Specifically, Applicant argues:
Conwell does not teach or suggest at least the aforementioned recitations. In fact, Conwell is not directed to methods of determining price assessments, generally. Instead, Conwell is directed to auctions, focusing on issues related to bidder’s remorse and seller’s remorse. See Conwell, [0002], Pursuant to this disclosure, Conwell describes auctions that may include multiple phases, none of which correspond to “an assessment period” in the manner claimed. See id., [0008-0012],

For similar reasons, Conwell also fails to teach or suggest “finalizing the price assessment.” Conwell instead discloses “winning bids” that naturally end the auctions described therein, without providing any teaching or suggestion that a winning bid is equitable to “a price assessment of a product being traded on a market,” as claimed, especially given that the price assessment recited in claim 1 is updated “based on [] pricing input that not only includes “bids, offers and counteroffers,” but also “data of transactions, sales and trades related to the product occurring in the market,” as further claimed in amended claim 1. see Arguments, p. 13.

The Examiner respectfully disagrees.
As a preliminary matter, Examiner would like to note that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  see In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". see CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. see In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
The winning bid in an auction is a price assessment. How much is a widget worth? Based upon the winning bid, a widget is worth $5. That is a price assessment.

The winning bid is a final price assessment. What is the final price for the widget? The winning bid was $20 for the widget at the end of the auction, so the final price assessment for the widget is $20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        March 19, 2021